  Case 13-43069         Doc 64     Filed 02/11/19 Entered 02/11/19 07:56:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43069
         Leonard E Young

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/04/2013.

         2) The plan was confirmed on 06/04/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/11/2016, 08/05/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/15/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,700.00.

         10) Amount of unsecured claims discharged without payment: $64,855.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-43069        Doc 64       Filed 02/11/19 Entered 02/11/19 07:56:50                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $22,573.83
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $22,573.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,601.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $922.38
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,523.38

Attorney fees paid and disclosed by debtor:                  $399.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advanced Medical Imaging Ctr     Unsecured         142.00           NA              NA            0.00       0.00
Alpine Capital Investments       Unsecured      2,171.00            NA              NA            0.00       0.00
ARROW FINANCIAL SERVICES LLC     Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      1,278.00            NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured         726.00           NA              NA            0.00       0.00
CAPITAL ONE BANK                 Unsecured      2,295.00            NA              NA            0.00       0.00
CHASE BANK USA                   Unsecured      2,031.00            NA              NA            0.00       0.00
CHASE BANK USA                   Unsecured      2,171.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,602.00          60.00           60.00           3.59       0.00
COMMUNITY HOSPITAL               Unsecured         355.00           NA              NA            0.00       0.00
Consultants In Laboratory        Unsecured          25.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured       11,901.00     11,379.60        11,379.60     11,379.60     658.46
DEUTSCHE BANK NATIONAL TRUST     Unsecured      8,104.00            NA              NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST     Secured              NA       4,471.60        4,471.60      4,471.60        0.00
DEUTSCHE BANK NATIONAL TRUST     Secured       34,027.00     35,059.07             0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST     Secured      120,000.00    124,334.29             0.00           0.00       0.00
DEUTSCHE BANK NATIONAL TRUST     Unsecured     34,027.00           0.00            0.00           0.00       0.00
ENT                              Unsecured         225.00           NA              NA            0.00       0.00
Health & Renewal Internal Med    Unsecured         103.00           NA              NA            0.00       0.00
HOUSEHOLD AUTO FINANCE           Unsecured      8,456.00            NA              NA            0.00       0.00
HSBC CARD SERVICES               Unsecured      7,113.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured      3,553.00       3,615.68        3,615.68        216.07        0.00
INTERNAL REVENUE SERVICE         Unsecured      6,000.00       9,033.93        9,033.93        539.87        0.00
INTERNAL REVENUE SERVICE         Priority             NA         151.51          151.51        151.51        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       1,157.25        1,157.25          69.16       0.00
JRSI Inc                         Unsecured      2,047.00            NA              NA            0.00       0.00
LITTLE COMPANY OF MARY HOSP      Unsecured         403.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured      9,165.00       5,721.07        5,721.07        341.89        0.00
LVNV FUNDING                     Unsecured      2,051.00       2,031.75        2,031.75        121.42        0.00
MEA Munster LLC                  Unsecured          23.00           NA              NA            0.00       0.00
METRO CENTER FOR HEALTH          Unsecured         100.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-43069       Doc 64       Filed 02/11/19 Entered 02/11/19 07:56:50                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal        Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid           Paid
MUNSTER MEDICAL RESEARCH FOU    Unsecured         465.00        917.60        917.60          54.84         0.00
Munster Radiology Group         Unsecured          13.00           NA            NA            0.00         0.00
NIPSCO                          Unsecured         381.00        382.09        382.09          22.83         0.00
NW IN ENT                       Unsecured          62.00           NA            NA            0.00         0.00
Radiology Imaging Specialists   Unsecured          19.00           NA            NA            0.00         0.00
RESURGENT CAPITAL SVCS          Unsecured      2,054.00            NA            NA            0.00         0.00
SPRINT NEXTEL                   Unsecured         328.00        328.11        328.11          19.61         0.00
Summerwood Apt Homes            Unsecured      3,081.00            NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                    $0.00
      Mortgage Arrearage                                $4,471.60          $4,471.60                    $0.00
      Debt Secured by Vehicle                          $11,379.60         $11,379.60                  $658.46
      All Other Secured                                     $0.00              $0.00                    $0.00
TOTAL SECURED:                                         $15,851.20         $15,851.20                  $658.46

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                   $0.00
       Domestic Support Ongoing                              $0.00              $0.00                   $0.00
       All Other Priority                                  $151.51            $151.51                   $0.00
TOTAL PRIORITY:                                            $151.51            $151.51                   $0.00

GENERAL UNSECURED PAYMENTS:                            $23,247.48           $1,389.28                   $0.00


Disbursements:

       Expenses of Administration                            $4,523.38
       Disbursements to Creditors                           $18,050.45

TOTAL DISBURSEMENTS :                                                                        $22,573.83




UST Form 101-13-FR-S (09/01/2009)
  Case 13-43069         Doc 64      Filed 02/11/19 Entered 02/11/19 07:56:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
